         Case 1:15-cr-00769-AJN Document 777 Filed 08/07/20 Page 1 of 1



                                                                                               8/7/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,
                                                                    15-cr-769 (AJN)
                 –v–
                                                                   18-cv-4761 (AJN)
  Anthony Murgio,
                                                                        ORDER
                        Defendant.



ALISON J. NATHAN, District Judge:

       On August 4, 2020, Defendant Anthony Murgio moved for a voluntary dismissal under

Federal Rule of Civil Procedure 41(a)(2). Dkt. No. 775. In his motion, the Defendant explains

that he has has not been able to confer with the Government about its position on his motion. Id.

at 1. The Government shall notify the Court within one week of this Order if it intends to oppose

Defendant’s motion.

       SO ORDERED.


 Dated: August 7, 2020
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
